DETAILED ACTION
Remarks
This office action is in response to the amendments filled on 9/03/2021. 
Claims 1, 3, 4, 6-10, 15 and 17-19 are amended.
Claims 13 and 14 are canceled.
Claims 1-12 and 15-21 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0025549 (“Kilroy”), and further in view of US 2018/0289427 (“Griffiths”).
Regarding claim 1, Kilroy discloses a surgical system (see abstract, where a surgical system that include one or more surgical arms, an electronic control system configured to communicate with one or more robotic surgical tools is described.), comprising :
a robotic system (see fig 3A, where a robotic system for surgery is shown), comprising:
 a control unit (see [0126], where “The hyperdexterous surgical arm 200 and the hyperdexterous surgical tool 300 can be controlled by a control system 400, a schematic of which is shown in FIGS. 34-35.”);
a robotic arm comprising an attachment portion (see [0150], where “The hyperdexterous surgical arm 200 used with the hyperdexterous surgical system 100 can have a redundant degree of freedom.”; see also [0165], where “The shoulder roll mechanism 202 provides the redundant degree of freedom enabling the hyperdexterous surgical arm 200 to reach the target tool tip position 248, as shown in FIG. 11. The shoulder roll mechanism 202 is a redundant roll mechanism. The shoulder roll mechanism 202 provides the redundant degree of freedom as compared with on-market robotic systems.”; see also figure 4-11, where the system contains surgical arm 200 as a surgical arm having a plurality of mechanism and links such as roll mechanism 202, rotate/translate mechanism 208.); and
a first sensor system in signal communication with said control unit, wherein said first sensor system is configured to detect a position of said attachment portion (see [0149], where “The position of the hyperdexterous surgical arm 200 in the work space may be tracked… In some embodiments, a position sensor (such as an optical tracker) is mounted at the base of the hyperdexterous surgical arm 200… The position sensor and/or the encoders can be utilized to track the position of the hyperdexterous surgical arm 200. Further, the position sensor and/ or the encoders can be utilized to track the position of the hyperdexterous surgical tool 300.”; Kilroy discloses a sensor system for tracking the robotic arm 200 and the surgical tool 300. An optical tracker located at the base of the arm 200 is tracking the arm and surgical tool relative to the ground by using reference points. Optical tracker (position sensor) mounted on the base of the surgical arm, 200 is interpreted as first sensor system.); and
a surgical tool removably attached to said attachment portion (see [0199], where “Referring back to FIG. 10, the hyperdexterous surgical tool 300 includes the end effector 306, for example a grasper, a needle holder, a stapler, a cauterizing tool, deployed at the tip of an elongated shaft.”; see also [0231], where “FIG. 29 shows a side view of the width adjuster 2600, coupled to the central housing 264. The width adjuster 2600 may move up and down along the length of the central housing 264.”; see also [0232-234] and fig 30-31. Surgical tool 300 is inserted into central housing 264. The housing 264 contains rollers 266, and 268 that can be adjusted to permit different diameters of surgical tool 300.) and comprising a motor- driven actuation system (see [0133], where “The hyperdexterous surgical arm 200 and the hyperdexterous surgical tool 300 can have one or more motors (e.g., electrical motors) at various locations, as discussed further below. The motors facilitate the placement of the hyperdexterous surgical tools 300 appropriately in the operating work space, inside the patient 2. The hyperdexterous surgical arm 200 and the hyperdexterous surgical tool 300 can be powered by the power supply 404.”); and 
a second sensor system, comprising:
a first sensor incorporated into said surgical tool (see [0253], where “In some embodiments, a position sensor (optical tracker) is mounted at the base of the input device 500. In some embodiments, the input device 500 is tracked by a sensor that the operator 1 wears. In other suitable sensors, mechanism or methods can be utilized in conjunction. This is interpreted as surgical tool with another sensor (first sensor of second sensor system).).
Kilroy does not disclose the following limitations:
 a second sensor associated with a structure at a surgical site, wherein said second sensor system is independent of said first sensor system; and 
wherein said control unit is configured to optimize control motions to the robotic arm to avoid unintentional collisions between said surgical tool and the structure based on position data from said second sensor system related to the surgical tool and the structure.
However Griffiths discloses a surgical table registering system wherein, a second sensor associated with a structure at a surgical site (see fig 1, where a surgical table, 170, surgical device with one/more moveable arms, 110 and control unit, 130 are shown. the surgical table and device is couple to control unit. see also [0028], where “In some examples, motion control application 160 may include one or more application programming interfaces (APIs) for receiving position, motion, and/or other sensor information associated with surgical table 170 and/or table top 180.”; see also [0054], where “In some examples, one or more kinematic models of an surgical table is interpreted as structure at a surgical site. The control unit is receiving sensor information associated with the surgical table.), wherein said second sensor system is independent of said first sensor system (see fig 2, where a computer controlled surgical system that include different sets of links and joints, 210 are shown. 220, 240 and 260 are different set ups for the device 210. See also [0030], where “The computer-assisted device 210 includes various links and joints. In the embodiments of FIG. 2, the computer-assisted device is generally divided into three different sets of links and joints. Starting at the proximal end with a mobile cart 215 or patient-side cart 215 is a set-up structure 220. Coupled to a distal end of the set-up structure is a series of links and set-up joints 240 forming an articulated arm. And coupled to a distal end of the set-up joints 240 is a multi-jointed manipulator 260.”; see also [0051], where “In some examples, the information associated with the position and/or orientation of the joints may be derived from one or more sensors, such as encoders, measuring the linear positions of prismatic joints and the rotational positions of revolute joints.”; see also [0059], where “In some examples, one or more kinematic models of the links and joints of the computer-assisted device between the device base and the arm mounting platform, such as the set-up structure 220, along with past and/or current joint sensor readings are used to determine the device base to arm mounting platform coordinate transform 335.”; see also [0061], where “set-up joints 240, along with past and/or current joint sensor readings of the corresponding set-up joints 240.”; information related to different (at least three) set ups of surgical device are derived from sensors associated with the particular setup (e.g. sensor on the 220 is providing information related to 220 joints and links only). Three different set-ups have three different sensors and they are independent to each other. Also the sensor on the surgical table is independent from the sensors of surgical device.); and
 wherein said control unit is configured to optimize control motions to the robotic arm to avoid unintentional collisions between said surgical tool and the structure based on position data from said second sensor system related to the surgical tool and the structure (see [0025], where “Motion control application 160 may include one or more application programming interfaces (APIs) for receiving position, motion, and/or other sensor information from device 110, exchanging position, motion, and/or collision avoidance information with other control units regarding other devices, such as a surgical table and/or imaging device, and/or planning and/or assisting in the planning of motion for device 110, articulated arms 120, and/or the end effectors of device 110.”; see also [0028], where “In some examples, motion control application 160 may contribute to motion plans associated with collision avoidance, adapting to and/or avoid range of motion limits in joints and links, movement of articulated arms, instruments, end effectors, surgical table components, and/or the like to compensate for other motion in the articulated arms, instruments, end effectors, surgical table components, and/or the like, adjust a viewing device such as an endoscope to maintain and/or place an area of interest and/or one or more instruments or end effectors within a field of view of the viewing device.”).
Because both Kilroy and Griffiths are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Griffiths by including the above feature, a second sensor associated with a structure at a surgical site, wherein said second sensor system is independent of said first sensor system; and wherein said control unit is configured to optimize control motions to the robotic arm to avoid unintentional collisions between said surgical tool and the structure based on position data from said second sensor system related to the surgical tool and the structure, for avoiding any damage or hurting patient by accurately positioning the surgical device based on the multiple sensors information so that one sensor information is verified by another sensor information. 
Regarding claim 6, Kilroy further discloses a surgical system, wherein the structure comprises a trocar comprising the second sensor (see figure 2, where 302 is a trocar. see also [0322], where “In some embodiments, millimeter-sized cameras 304 are placed onto each trocar tip.”; camera on trocar interpreted as second sensor. see also [0340], where “The control system 400 can cause movement about control points 2600 based upon an input of the operator 1 or a constraint. For instance, the input by the operator 1 effects the movement of the one or more sections that are connected to the control point 2600. Moving the control point 2600 causes the one or more sections of the hyperdexterous surgical arm 200 connected to the control point 2600 to move.”; see also [0133] and [0341]; System is being tracked down by assigning a control point 2600 to the trocar, and then operator 1 could use display 600 or 702 to see the control point.).
Regarding claim 7, Kilroy further discloses a surgical system, comprising a real-time display configured to display (see fig 35, display, 702 ) a position of said surgical tool and a position of said trocar based on data from said second sensor  (see [0322], where “One source of information is visual cues is images presented on the display 600, 702. The control system 400 can compute and present images relevant to the operator's understanding of the  In some embodiments, millimeter-sized cameras 304 are placed onto each trocar tip. In some embodiments, the control system 400 and/or the visualization components perform real-time 3D reconstruction of the environment both internal and external to the patient 2.”; see also [0335]. The trocar is being tracked by using cameras placed on the trocar tip, this information is used by visualization system 700 to provide operator 1 view of the work space and thus two tracking systems can improve accuracy.).
Kilroy does not disclose second sensor system. 
However Griffiths further discloses a surgical system that include a second sensor system (see fig 1, where a surgical table, 170, surgical device with one/more moveable arms, 110 and control unit, 130 are shown. the surgical table and device is couple to control unit. see also [0028], where “In some examples, motion control application 160 may include one or more application programming interfaces (APIs) for receiving position, motion, and/or other sensor information associated with surgical table 170 and/or table top 180.”; The control unit is receiving sensor(second sensor) information associated with the surgical table. see fig 2, where a computer controlled surgical system that include different sets of links and joints, 210 are shown. 220, 240 and 260 are different set ups for the device 210. see also [0051], where “In some examples, the information associated with the position and/or orientation of the joints may be derived from one or more sensors, such as encoders, measuring the linear positions of prismatic joints and the rotational positions of revolute joints.”; information related to different (at least three) set ups of surgical device are derived from sensors associated with the particular setup (e.g. sensor on the 220 is providing information related to 220 joints and links only). Three different set-ups have three different sensors and they are independent to each other. Sensor on the link/joint is interpreted as first sensor.).
Because both Kilroy and Griffiths are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Griffiths by including the above feature, second sensor system, for avoiding any damage or hurting patient by accurately positioning the surgical device based on the multiple sensors information so that one sensor information is verified by another sensor information. 
Regarding claim 8, Kilroy further discloses a surgical system, wherein the second sensor is applied to a patient (see [0331], where “This implies that the control system 400 has knowledge of the location and orientation of the various objects, such as the display 600, 702, the operator 1, and the patient 2.”; see also [0322], where “In some embodiments, the control system 400 and/or the visualization components perform real-time 3D reconstruction of the environment both internal and external to the patient 2.”; see also [0323], where “The one or more displays 600, 702 allow the operator 1 to view the hyperdexterous surgical tools 300, the manual tools 350, and/or the patient's anatomy from multiple locations.”; see also [0235] and fig 34. Control system 400, have the patient’s position and orientation information. Control system 400, and visual system, 700 are working together to give the operator view of the workspace from various sources. One of the sources are the cameras 304, which can also be the end effectors on the robotic arms 200. These cameras are aiding the visualization and control systems by performing real-time 3D reconstruction of the environment both internal and external to the patient.).
Regarding claim 9, Kilroy further discloses a surgical system, comprising a real-time display configured to display (see fig 35, display, 702 ) a position of said surgical tool and a position of said patient based on data from said second sensor  (see [0322], where “One source of information is visual cues is images presented on the display 600, 702. The control system 400 can compute and present images relevant to the operator's understanding of the procedure. The images can enable the operator 1 to see the hyperdexterous surgical tools 300, the manual tools 350, and/or the patient's anatomy… In some embodiments, the control system 400 and/or the visualization components perform real-time 3D reconstruction of the environment both internal and external to the patient 2.”; see also [0131], [0303] and [0335]. Visualization system, 700 is providing operator, 1 view of the work space including surgical tools, 300 and patient.).
Kilroy does not disclose second sensor system. 
However Griffiths further discloses a surgical system that include a second sensor system (see fig 1, where a surgical table, 170, surgical device with one/more moveable arms, 110 and control unit, 130 are shown. the surgical table and device is couple to control unit. see also [0028], where “In some examples, motion control application 160 may include one or more application programming interfaces (APIs) for receiving position, motion, and/or other sensor information associated with surgical table 170 and/or table top 180.”; The control unit is receiving sensor(second sensor) information associated with the surgical table. see fig 2, where a computer controlled surgical system that include different sets of links and joints, 210 are shown. 220, 240 information related to different (at least three) set ups of surgical device are derived from sensors associated with the particular setup (e.g. sensor on the 220 is providing information related to 220 joints and links only). Three different set-ups have three different sensors and they are independent to each other. Sensor on the link/joint is interpreted as first sensor.).
Because both Kilroy and Griffiths are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Griffiths by including the above feature, second sensor system, for avoiding any damage or hurting patient by accurately positioning the surgical device based on the multiple sensors information so that one sensor information is verified by another sensor information. 
Regarding claim 10, Kilroy further discloses a surgical system (see abstract, where a surgical system that include one or more surgical arms, an electronic control system configured to communicate with one or more robotic surgical tools is described.), comprising :
a robotic system (see fig 3A, where a robotic system for surgery is shown), comprising:
 a control unit (see [0126], where “The hyperdexterous surgical arm 200 and the hyperdexterous surgical tool 300 can be controlled by a control system 400, a schematic of which is shown in FIGS. 34-35.”);
a robotic arm, comprising: a first portion, a second portion, and a joint intermediate said first portion and said second portion (see [0150], where “The hyperdexterous surgical arm 200 used with the hyperdexterous surgical system 100 can have a redundant degree of freedom.”; see also [0165], where “The shoulder roll mechanism 202 provides the redundant degree of freedom enabling the hyperdexterous surgical arm 200 to reach the target tool tip position 248, as shown in FIG. 11. The shoulder roll mechanism 202 is a redundant roll mechanism. The shoulder roll mechanism 202 provides the redundant degree of freedom as compared with on-market robotic systems.”; see also figure 4-11, where the system contains surgical arm 200 as a surgical arm having a plurality of mechanism and links such as roll mechanism 202, rotate/translate mechanism 208.);
a first sensor system configured to detect a position of said first portion and said second portion of said robotic arm (see [0149], where “The position of the hyperdexterous surgical arm 200 in the work space may be tracked… In some embodiments, a position sensor (such as an optical tracker) is mounted at the base of the hyperdexterous surgical arm 200… The position sensor and/or the encoders can be utilized to track the position of the hyperdexterous surgical arm 200. Further, the position sensor and/ or the encoders can be utilized to track the position of the hyperdexterous surgical tool 300.”; Kilroy discloses a sensor system for tracking the robotic arm 200 and the surgical tool 300. An optical tracker located at the base of the arm 200 is tracking the arm and surgical tool relative to the ground by using reference points. Optical tracker (position sensor) mounted on the base of the surgical arm, 200 is interpreted as first sensor system.); and
wherein said control unit comprises: a processor and a memory communicatively coupled to the processor (see [0124], where “The control system 400 can include a computer .
Kilroy does not disclose the following limitations:
a redundant sensor system configured to detect positions of a plurality of structures at a surgical site, wherein the plurality of structures comprises: 
said first portion and said second portion of said robotic arm; and 
a separate structure;
wherein said control unit comprises… wherein said memory stores instructions executable by said processor to compare the positions detected by said first sensor system and said redundant sensor system to optimize control motions of said robotic arm and avoid unintentional collisions.
However Griffiths further discloses a surgical table registering system wherein, a redundant sensor system configured to detect positions of a plurality of structures at a surgical site (see [0030], where “The computer-assisted device 210 includes various links and joints. In the embodiments of FIG. 2, the computer-assisted device is generally divided into three different sets of links and joints. Starting at the proximal end with a mobile cart 215 or patient-side cart 215 is a set-up structure 220. Coupled to a distal end of the set-up structure is a series of links information related to different (at least three) set ups of surgical device are derived from sensors associated with the particular setup (e.g. sensor on the 220 is providing information related to 220 joints and links only). Three different set-ups have three different sensors and they are independent to each other. Also the sensor on the surgical table is independent from the sensors of surgical device.), wherein the plurality of structures comprises: 
said first portion and said second portion of said robotic arm (see fig 2, where a computer controlled surgical system that include different sets of links and joints, 210 are shown. 220, 240 and 260 are different set ups for the device 210.); and 
a separate structure (see fig 1, where a surgical table, 170, surgical device with one/more moveable arms, 110 and control unit, 130 are shown. the surgical table and device is couple to control unit. see also [0028], where “In some examples, motion control application 160 may include one or more application programming interfaces (APIs) for receiving position, motion, and/or other sensor information associated with surgical table 170 and/or table top 180.”; see also [0054], where “In some examples, one or more kinematic models of an articulated structure of the surgical table, such as articulated structure 290, along with past and/or current joint sensor readings is used to determine the table base to table top coordinate transform 315.”; surgical table is interpreted as structure at a surgical site. The control unit is receiving sensor information associated with the surgical table.);
wherein said control unit comprises…wherein said memory stores instructions executable by said processor to compare the positions detected by said first sensor system and said redundant sensor system to optimize control motions of said robotic arm and avoid unintentional collisions (see [0025], where “Motion control application 160 may include one or more application programming interfaces (APIs) for receiving position, motion, and/or other sensor information from device 110, exchanging position, motion, and/or collision avoidance information with other control units regarding other devices, such as a surgical table and/or imaging device, and/or planning and/or assisting in the planning of motion for device 110, articulated arms 120, and/or the end effectors of device 110.”; see also [0028], where “In some  may contribute to motion plans associated with collision avoidance, adapting to and/or avoid range of motion limits in joints and links, movement of articulated arms, instruments, end effectors, surgical table components, and/or the like to compensate for other motion in the articulated arms, instruments, end effectors, surgical table components, and/or the like, adjust a viewing device such as an endoscope to maintain and/or place an area of interest and/or one or more instruments or end effectors within a field of view of the viewing device.”).
Because both Kilroy and Griffiths are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Griffiths by including the above feature, a redundant sensor system configured to detect positions of a plurality of structures at a surgical site, wherein the plurality of structures comprises: said first portion and said second portion of said robotic arm; and a separate structure; wherein said control unit comprises… wherein said memory stores instructions executable by said processor to compare the positions detected by said first sensor system and said redundant sensor system to optimize control motions of said robotic arm and avoid unintentional collisions, for avoiding any damage or hurting patient by accurately positioning the surgical device based on the multiple sensors information so that one sensor information is verified by another sensor information. 

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0025549 (“Kilroy”), and in view of US 2018/0289427 (“Griffiths”), as applied to claims 1 and 10 above, and further in view of US 2016/0228204 (“Quaid”).
Regarding claim 2, Kilroy in view of Griffiths discloses a surgical system, with second sensor system (see citation above). 
Kilroy in view of Griffiths does not disclose the following limitations:
wherein sensor system comprises: 
a magnetic field emitter; and 
a magnetic field sensor incorporated into said surgical tool.
However Quaid discloses a surgical system wherein sensor system comprises: 
a magnetic field emitter (see [0041], where “A magnetic system may have a stationary field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools.”); and 
a magnetic field sensor incorporated into said surgical tool (see [0041], where “Any type of tracking system may be used, including optical, magnetic, and/or acoustic systems,”; see also [0040], where “The CAS system preferably includes a localization or tracking system that determines or tracks the position and/or orientation of various trackable objects, such as surgical instruments, tools, haptic devices, patients, and/or the like. The tracking system continuously determines, or tracks, the position of one or more trackable markers disposed on, incorporated into, or inherently a part of the trackable objects, with respect to a three-dimensional coordinate frame of reference. Markers can take several forms, including those that can be located using optical (or visual), magnetic or acoustical methods.”; see also [0047], where “These sensors may .
Because Kilroy, Griffiths and Quaid are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Griffiths to incorporate the teachings of Quaid by including the above feature, sensor system comprises: a magnetic field emitter; and a magnetic field sensor incorporated into said surgical tool, for increasing the safety of surgical procedures by reducing the size of the device and the risk of perforation that can sometimes occur when using rigid tools.  
Regarding claim 12, Kilroy in view of Griffiths discloses a surgical system, with redundant sensor system (see citation above). 
Kilroy in view of Griffiths does not disclose the following limitations:
wherein sensor system comprises: 
a magnetic field emitter and a plurality of magnetic field sensors positioned on said robotic.
However, Quaid discloses a surgical system wherein sensor system comprises: 
a magnetic field emitter and a plurality of magnetic field sensors positioned on said robotic (see [0041], where “A magnetic system may have a stationary field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools…Any type of tracking system may be used, including optical, magnetic, and/or acoustic systems,”; see also .
Because Kilroy, Griffiths and Quaid are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Griffiths to incorporate the teachings of Quaid by including the above feature, sensor system comprises: a magnetic field emitter and a plurality of magnetic field sensors positioned on said robotic, for increasing the safety of surgical procedures by reducing the size of the device and the risk of perforation that can sometimes occur when using rigid tools.  

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0025549 (“Kilroy”), and in view of US 2018/0289427 (“Griffiths”), as applied to claim 1 , as applied to claim 2 above, and further in view of US 9,561,082 (“Yen”).
Regarding claim 3, Kilroy in view of Griffiths and Quaid does not disclose the following limitation:
 wherein the structure comprises a handheld, battery-powered surgical instrument comprising the second sensor.
However Yen discloses a surgical system, wherein the structure comprises a handheld, battery-powered surgical instrument comprising the second sensor (see fig 1, where a handheld robotic tool for orthopedic surgery is shown. see also col 5, lines 50-54, where “As shown in FIG. 1, the handheld robot 100 according to a preferred embodiment of the present invention 100 includes: a main body 1, a grip 2, a kinematic mechanism 3, a tool connector, a tool 5, a force sensor and a positioning unit 7.”; force sensor is interpreted as second sensor. see also col 8, lines 63-66, where “As shown in FIG. 11, the handheld robot 100 measures the force/torque between the tool 5 and the bone with the force sensor 6 to help with the position/orientation compensation of the tool 5.”).
Because Kilroy, Griffiths, Quaid and Yen are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Griffiths and Quaid to incorporate the teachings of Yen by including the above feature, wherein the structure comprises a handheld, battery-powered surgical instrument comprising the second sensor, for increasing the safety of surgical procedures by adding many redundant sensors and minimizing the errors during the surgical procedure.  
Regarding Claim 4, Kilroy further discloses a surgical system, comprising a real-time display configured to display (see fig 35, display, 702) a position of said surgical tool and a position of said handheld,  based on data from said second sensor  (see [0322], where “One source of information is visual cues is images presented on the display 600, 702. The control system 400 can compute and present images relevant to the operator's understanding of the procedure. The images can enable the operator 1 to see the hyperdexterous surgical tools 300, the manual tools 350, and/or the patient's anatomy…In some embodiments, the control system 400 and/or the visualization components perform real-time 3D reconstruction of the environment both internal and external to the patient 2.”; see also [0131], [0303] and [0335]. Visualization system, 700 is providing operator, 1 view of the work space including surgical tools, 300 and manual tool, 350.).
Kilroy does not disclose the following limitations:
 a handheld, battery-powered surgical instrument and 
second sensor system. 
However Griffiths further discloses a surgical system that include a second sensor system (see fig 1, where a surgical table, 170, surgical device with one/more moveable arms, 110 and control unit, 130 are shown. the surgical table and device is couple to control unit. see also [0028], where “In some examples, motion control application 160 may include one or more application programming interfaces (APIs) for receiving position, motion, and/or other sensor information associated with surgical table 170 and/or table top 180.”; The control unit is receiving sensor(second sensor) information associated with the surgical table. see fig 2, where a computer controlled surgical system that include different sets of links and joints, 210 are shown. 220, 240 and 260 are different set ups for the device 210. see also [0051], where “In some examples, the information associated with the position and/or orientation of the joints may be derived from one or more sensors, such as encoders, measuring the linear positions of prismatic joints and the rotational positions of revolute joints.”; information related to different (at least three) set ups of surgical device are derived from sensors associated with the particular setup (e.g. sensor on the 220 is providing information related to 220 joints and links only). Three different set-ups have three different sensors and they are independent to each other. Sensor on the link/joint is interpreted as first sensor.).
Because both Kilroy and Griffiths are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Griffiths by including the above feature, second sensor system, for avoiding any damage or hurting patient by accurately positioning the surgical device based on the multiple sensors information so that one sensor information is verified by another sensor information. 
Kilroy in view of Griffiths and Quaid does not disclose a handheld, battery-powered surgical instrument.
However Yen further discloses a surgical system, wherein a handheld, battery-powered surgical instrument (see fig 1, where a handheld robotic tool for orthopedic surgery is shown. see also col 5, lines 50-54, where “As shown in FIG. 1, the handheld robot 100 according to a .
Because Kilroy, Griffiths, Quaid and Yen are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Griffiths and Quaid to incorporate the teachings of Yen by including the above feature, a handheld, battery-powered surgical instrument, for increasing the safety of surgical procedures by adding many redundant sensors and minimizing the errors during the surgical procedure. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0025549 (“Kilroy”), and in view of US 2018/0289427 (“Griffiths”), as applied to claim 1 above, and in view of US 2016/0228204 (“Quaid”), as applied to claim 2 above, and in view of US 9,561,082 (“Yen”), as applied to claims 3 and 4 above, and further in view of US 9,937,014 (“Bowling”).
Regarding claim 5, Kilroy in view of Griffiths and Quaid and Yen does not disclose the following limitation:
wherein said handheld, battery-powered surgical instrument comprises an autonomous control unit.
However Bowling discloses a surgical system, wherein said handheld, battery-powered surgical instrument comprises an autonomous control unit (see col 2, lines 40-41, where “The surgical tool 16 is designed to be grasped by a hand of the operator.”; see also col 8, lines 5-7, .
Because Kilroy, Griffiths, Quaid, Yen and Bowling are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Griffiths, Quaid and Yen to incorporate the teachings of Bowling by including the above feature, wherein said handheld, battery-powered surgical instrument comprises an autonomous control unit, for maintaining the orientation of the surgical tool toward acceptable orientation based on input from surgeon and relieving the surgeon for handing one additional tool during the surgical procedure. 

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0025549 (“Kilroy”), and in view of US 2018/0289427 (“Griffiths”), and further in view of US 2015/0119637 (“Alvarez”).
Regarding claim 11, Kilroy further discloses a surgical system, wherein said robotic arm comprises a motor (see [0133], where “The hyperdexterous surgical arm 200 and the hyperdexterous surgical tool 300 can have one or more motors (e.g., electrical motors) at various locations, as discussed further below. The motors facilitate the placement of the hyperdexterous surgical tools 300 appropriately in the operating work space, inside the patient 2. The hyperdexterous surgical arm 200 and the hyperdexterous surgical tool 300 can be powered by the power supply 404.”);
Kilroy in view of Griffiths does not disclose the following limitation:
wherein said first sensor system comprises a torque sensor on said motor. 
However Alvarez discloses a robotic surgical system, wherein said first sensor system comprises a torque sensor on said motor (see [0080], where “Preferred embodiments may use a robotic arm with joint level torque sensing having a wrist at the distal end, such as KukaAG's LBR5.”; see also [0115] and [0127]). 
Because Kilroy, Griffiths and Alvarez are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Griffiths to incorporate the teachings of Alvarez by including the above feature, wherein said first sensor system comprises a torque sensor on said motor, for improving accuracy of the surgical system and avoiding potential arm collisions with a patent.  
Regarding claim 15, Kilroy further discloses a surgical system (see abstract, where a surgical system that include one or more surgical arms, an electronic control system configured to communicate with one or more robotic surgical tools is described.), comprising :
a robotic system (see fig 3A, where a robotic system for surgery is shown), comprising:
 a control unit (see [0126], where “The hyperdexterous surgical arm 200 and the hyperdexterous surgical tool 300 can be controlled by a control system 400, a schematic of which is shown in FIGS. 34-35.”);
a robotic arm comprising (see [0133], where “The hyperdexterous surgical arm 200 and the hyperdexterous surgical tool 300 can have one or more motors (e.g., electrical motors) at various locations, as discussed further below. The motors facilitate the placement of the ; and
a surgical tool removably attached to said robotic arm (see [0199], where “Referring back to FIG. 10, the hyperdexterous surgical tool 300 includes the end effector 306, for example a grasper, a needle holder, a stapler, a cauterizing tool, deployed at the tip of an elongated shaft.”; see also [0231], where “FIG. 29 shows a side view of the width adjuster 2600, coupled to the central housing 264. The width adjuster 2600 may move up and down along the length of the central housing 264.”; see also [0232-234] and fig 30-31. Surgical tool 300 is inserted into central housing 264. The housing 264 contains rollers 266, and 268 that can be adjusted to permit different diameters of surgical tool 300.) and comprising a motor- driven actuation system (see [0133], where “The hyperdexterous surgical arm 200 and the hyperdexterous surgical tool 300 can have one or more motors (e.g., electrical motors) at various locations, as discussed further below. The motors facilitate the placement of the hyperdexterous surgical tools 300 ;
a first sensor system in signal communication with said control unit, (see [0149], where “The position of the hyperdexterous surgical arm 200 in the work space may be tracked… In some embodiments, a position sensor (such as an optical tracker) is mounted at the base of the hyperdexterous surgical arm 200… The position sensor and/or the encoders can be utilized to track the position of the hyperdexterous surgical arm 200. Further, the position sensor and/ or the encoders can be utilized to track the position of the hyperdexterous surgical tool 300.”; Kilroy discloses a sensor system for tracking the robotic arm 200 and the surgical tool 300. An optical tracker located at the base of the arm 200 is tracking the arm and surgical tool relative to the ground by using reference points. Optical tracker (position sensor) mounted on the base of the surgical arm, 200 is interpreted as first sensor system.).
Kilroy does not disclose the following limitations:
wherein said first sensor system comprises a torque sensor on said motor, 
a second sensor system configured to independently detect a position of a first sensor incorporated into said surgical tool and a position of a second sensor associated with a structure at a surgical site to avoid unintentional collisions.
However Griffiths further discloses a surgical table registering system wherein, a second sensor system configured to independently detect a position (see fig 2, where a computer information related to different (at least three) set ups of surgical device are derived from sensors associated with the particular setup (e.g. sensor on the 220 is providing information related to 220 joints and links only). Three different set-ups have three different sensors and they are independent to each other. Also the sensor on the surgical table is independent from the sensors of surgical device.) of a first sensor incorporated into said surgical tool and a position of a second sensor associated with a structure at a surgical site (see fig 1, where a surgical table, 170, surgical device with one/more moveable arms, 110 and control unit, surgical table is interpreted as structure at a surgical site. The control unit is receiving sensor information associated with the surgical table.) to avoid unintentional collisions (see [0025], where “Motion control application 160 may include one or more application programming interfaces (APIs) for receiving position, motion, and/or other sensor information from device 110, exchanging position, motion, and/or collision avoidance information with other control units regarding other devices, such as a surgical table and/or imaging device, and/or planning and/or assisting in the planning of motion for device 110, articulated arms 120, and/or the end effectors of device 110.”; see also [0028], where “In some examples, motion control application 160 may contribute to motion plans associated with collision avoidance, adapting to and/or avoid range of motion limits in joints and links, movement of articulated arms, instruments, end effectors, surgical table components, and/or the like to compensate for other motion in the articulated arms, instruments, end effectors, surgical table components, and/or the like, adjust a viewing device such as an endoscope to maintain and/or place an area of interest and/or one or more instruments or end effectors within a field of view of the viewing device.”).
a second sensor system configured to independently detect a position of a first sensor incorporated into said surgical tool and a position of a second sensor associated with a structure at a surgical site to avoid unintentional collisions, for avoiding any damage or hurting patient by accurately positioning the surgical device based on the multiple sensors information so that one sensor information is verified by another sensor information. 
Kilroy in view of Griffiths does not disclose the following limitation:
wherein said first sensor system comprises a torque sensor on said motor. 
However Alvarez further discloses a robotic surgical system, wherein said first sensor system comprises a torque sensor on said motor (see [0080], where “Preferred embodiments may use a robotic arm with joint level torque sensing having a wrist at the distal end, such as KukaAG's LBR5.”; see also [0115] and [0127]). 
Because Kilroy, Griffiths and Alvarez are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Griffiths to incorporate the teachings of Alvarez by including the above feature, wherein said first sensor system comprises a torque sensor on said motor,.  
Claim(s) 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0025549 (“Kilroy”), in view of US 2018/0289427 (“Griffiths”), and in view of US 2015/0119637 (“Alvarez”), as applied to claim 15 above, and further in view of US 2016/0228204 (“Quaid”).
Regarding claim 16, Kilroy in view of Griffiths discloses a surgical system, with second sensor system (see citation above). 
Kilroy in view of Griffiths does not disclose the following limitations:
wherein sensor system comprises: 
a magnetic field emitter; and 
a magnetic field sensor incorporated into said surgical tool.
However Quaid further discloses a surgical system wherein sensor system comprises: 
a magnetic field emitter (see [0041], where “A magnetic system may have a stationary field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools.”); and 
a magnetic field sensor incorporated into said surgical tool (see [0041], where “Any type of tracking system may be used, including optical, magnetic, and/or acoustic systems,”; see also [0040], where “The CAS system preferably includes a localization or tracking system that determines or tracks the position and/or orientation of various trackable objects, such as surgical instruments, tools, haptic devices, patients, and/or the like. The tracking system continuously determines, or tracks, the position of one or more trackable markers disposed on, incorporated into, or inherently a part of the trackable objects, with respect to a three-dimensional coordinate frame of reference. Markers can take several forms, including those that can be located using .
Because Kilroy, Griffiths and Quaid are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Griffiths to incorporate the teachings of Quaid by including the above feature, sensor system comprises: a magnetic field emitter; and a magnetic field sensor incorporated into said surgical tool, for increasing the safety of surgical procedures by reducing the size of the device and the risk of perforation that can sometimes occur when using rigid tools.  
Regarding claim 18, Kilroy further discloses a surgical system, wherein the structure comprises a trocar comprising the second sensor (see figure 2, where 302 is a trocar. see also [0322], where “In some embodiments, millimeter-sized cameras 304 are placed onto each trocar tip.”; camera on trocar interpreted as second sensor. see also [0340], where “The control system 400 can cause movement about control points 2600 based upon an input of the operator 1 or a constraint. For instance, the input by the operator 1 effects the movement of the one or more sections that are connected to the control point 2600. Moving the control point 2600 causes the one or more sections of the hyperdexterous surgical arm 200 connected to the control point 2600 to move.”; see also [0133] and [0341]; The system is being tracked down by assigning a control point 2600 to the trocar, and then operator, 1 could use display 600 or 702 to see the control point.).
Regarding claim 19, Kilroy further discloses a surgical system, wherein the second sensor is applied to patient tissue (see [0331], where “This implies that the control system 400 has knowledge of the location and orientation of the various objects, such as the display 600, 702, the operator 1, and the patient 2.”; see also [0322], where “In some embodiments, the control system 400 and/or the visualization components perform real-time 3D reconstruction of the environment both internal and external to the patient 2.”; see also [0323], where “The one or more displays 600, 702 allow the operator 1 to view the hyperdexterous surgical tools 300, the manual tools 350, and/or the patient's anatomy from multiple locations.”; see also [0235] and fig 34. Control system 400, have the patient’s position and orientation information. Control system 400, and visual system, 700 are working together to give the operator view of the workspace from various sources. One of the sources are the cameras 304, which is also end effectors on the robotic arms 200. These cameras are aiding the visualization and control systems by performing real-time 3D reconstruction of the environment both internal and external to the patient.).
Regarding claim 20, Kilroy further discloses a surgical system, comprising a real-time display configured to display (see fig 35, display, 702 ) one or more positions of said surgical tool based on data from said first sensor system and second sensor (see [0322], where “One source of information is visual cues is images presented on the display 600, 702. The control system 400 can compute and present images relevant to the operator's understanding of the procedure. The images can enable the operator 1 to see the hyperdexterous surgical tools 300, the manual tools 350, and/or the patient's anatomy… In some embodiments, the control system  see also [0131], [0303] and [0335]. Visualization system, 700 is providing operator, 1 view of the work space including surgical tools, 300.).
Kilroy does not disclose second sensor system. 
However Griffiths further discloses a surgical system that include a second sensor system (see fig 1, where a surgical table, 170, surgical device with one/more moveable arms, 110 and control unit, 130 are shown. the surgical table and device is couple to control unit. see also [0028], where “In some examples, motion control application 160 may include one or more application programming interfaces (APIs) for receiving position, motion, and/or other sensor information associated with surgical table 170 and/or table top 180.”; The control unit is receiving sensor(second sensor) information associated with the surgical table. see fig 2, where a computer controlled surgical system that include different sets of links and joints, 210 are shown. 220, 240 and 260 are different set ups for the device 210. see also [0051], where “In some examples, the information associated with the position and/or orientation of the joints may be derived from one or more sensors, such as encoders, measuring the linear positions of prismatic joints and the rotational positions of revolute joints.”; information related to different (at least three) set ups of surgical device are derived from sensors associated with the particular setup (e.g. sensor on the 220 is providing information related to 220 joints and links only). Three different set-ups have three different sensors and they are independent to each other. Sensor on the link/joint is interpreted as first sensor.).
second sensor system, for avoiding any damage or hurting patient by accurately positioning the surgical device based on the multiple sensors information so that one sensor information is verified by another sensor information. 
Regarding claim 21, Kilroy further discloses a surgical system comprising a control system 400 which can control, and track hyperdexterous surgical arm 200, surgical tool 300, patient and surgeon, and more objects within the operating area (see [0044], fig 34 and 35). The control system 400 is also able to store algorithms that guide the surgical system in computer 402 as well as translate user inputs to move the arms 200 and surgical tools 300. However, due to the mechanism integrated in the arms, the movement of the arm might be different than intended, e.g. rotational motion of a joint might cause translation of a limb. Therefore, the control system contains algorithms to account for corrections (see [0225-230])). 
Kilroy does not disclose the following limitation:
a surgical system comprising a hub comprising a situational awareness system, wherein said first sensor system and said second sensor system comprise data sources for said situational awareness system.
However Griffiths further discloses a surgical system that include a second sensor system (see fig 1, where a surgical table, 170, surgical device with one/more moveable arms, 110 and control unit, 130 are shown. the surgical table and device is couple to control unit. see also  The control unit is receiving sensor(second sensor) information associated with the surgical table. see fig 2, where a computer controlled surgical system that include different sets of links and joints, 210 are shown. 220, 240 and 260 are different set ups for the device 210. see also [0051], where “In some examples, the information associated with the position and/or orientation of the joints may be derived from one or more sensors, such as encoders, measuring the linear positions of prismatic joints and the rotational positions of revolute joints.”; information related to different (at least three) set ups of surgical device are derived from sensors associated with the particular setup (e.g. sensor on the 220 is providing information related to 220 joints and links only). Three different set-ups have three different sensors and they are independent to each other. Sensor on the link/joint is interpreted as first sensor.).
Because both Kilroy and Griffiths are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy to incorporate the teachings of Griffiths by including the above feature, second sensor system, for avoiding any damage or hurting patient by accurately positioning the surgical device based on the multiple sensors information so that one sensor information is verified by another sensor information. 
Kilroy in view of Griffiths and Alvarez does not disclose the following limitation:
 a hub comprising a situational awareness system, …comprise data sources for said situational awareness system. 
However Quaid further discloses a surgical system comprising a hub comprising a situational awareness system, …comprise data sources for said situational awareness system (see [0058], where “The collected information may be used for a variety of purposes, such as alerting the user to registration errors, fully or partially correcting registration errors, displaying graphical representations of the information on display device 30, defining haptic objects to assist the user, displaying graphical representations of the information on display device 30 superimposed over one or more images of the anatomy, and/or the like. If desired, the collected information may be logged for use in machine learning techniques.”; see also [0059], where “The combination of a haptic device and a CAS system is also useful for combining haptic exploration of diagnostic datasets and use of the haptic device as a primary input device for planning. In this way, haptic exploration naturally leads the user to a suitable plan for performing a procedure. Additionally, in some circumstances it is possible to have the haptic device and the tool coupled with it in the correct position for performing a procedure as a result of this exploration/planning process, eliminating the need to move the haptic device into position as a separate step.”). 
Because Kilroy, Griffiths, Alvarez and Quaid are in the same field of endeavor of surgical system control based on received sensor information. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kilroy in view of Griffiths and Alvarez to incorporate the teachings of Quaid by including the above feature, a hub comprising a situational awareness system, …comprise data sources for said situational awareness system, for alerting the surgeon about possible errors, correcting them or assisting the surgeon by providing graphical representation of the information on a display. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0025549 (“Kilroy”), in view of US 2018/0289427 (“Griffiths”), and in view of US 2015/0119637 (“Alvarez”), as applied to claim 15 above, and further in view of US 2016/0228204 (“Quaid”), as applied to claim 16 above, and further in view of US 9,561,082 (“Yen”).
Regarding claim 17, Kilroy in view of Griffiths and Quaid does not disclose the following limitation:
 wherein the structure comprises a handheld, battery-powered surgical instrument comprising the second sensor.
However Yen further discloses a surgical system, wherein the structure comprises a handheld, battery-powered surgical instrument comprising the second sensor (see fig 1, where a handheld robotic tool for orthopedic surgery is shown. see also col 5, lines 50-54, where “As shown in FIG. 1, the handheld robot 100 according to a preferred embodiment of the present invention 100 includes: a main body 1, a grip 2, a kinematic mechanism 3, a tool connector, a tool 5, a force sensor and a positioning unit 7.”; force sensor is interpreted as second sensor. see also col 8, lines 63-66, where “As shown in FIG. 11, the handheld robot 100 measures the force/torque between the tool 5 and the bone with the force sensor 6 to help with the position/orientation compensation of the tool 5.”).
wherein the structure comprises a handheld, battery-powered surgical instrument comprising the second sensor, for increasing the safety of surgical procedures by adding many redundant sensors and minimizing the errors during the surgical procedure.  
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 9,844,321 (“Ekvall”) discloses a surgical system that include virtual reality display and configured to project real time patient and surgical apparatus information to surgeon.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 15-21 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/S.T.K. /Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664